DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03 February 2022 has been entered.

Response to Amendment
Claims 1, 15 and 20 have been amended. Claims 1-20 are pending and considered in the present Office action.

All of the rejections from the previous Office action are withdrawn in favor of newly found art.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-6, and 14-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO2012081311 (where Abe US 2013/0280576 is used as a translation) and Chen et al. (US 2011/0274957, of record), hereinafter Abe and Chen.
Regarding Claims 1 and 6, Abe teaches a battery pack comprising: at least one battery cell 200; and at least one cooling plate (e.g., 30, 50b) having a first side (labelled in annotated Fig. 7 below) disposed adjacent to the at least one battery cell 200. Note: annotated Fig. 7 has additional labels that address features in the dependent claims that and will be addressed more fully later in the rejection.

    PNG
    media_image1.png
    483
    952
    media_image1.png
    Greyscale

Abe does not teach the cooling plate includes TPG and aluminum. However, Abe teaches 30 is made of metals (e.g., aluminum, copper and alike that are high in thermal conductivity) but is not limited to these materials; it is also possible to use other materials, see e.g., para. [0042]. Chen teaches a cooling plate 14 utilizes pyrolytic graphite in layers 16 and 18 and provides excellent thermal conductivity, thereby dissipating thermal energy from the battery during operation, see e.g., paras. [0005], [0012]-[0013]. It would be obvious to one having ordinary skill in the art to utilize TPG, as suggested by Chen, as the thermally conductive material (30) in the cooling plate of Abe, to dissipate thermal energy from the battery. Further, Chen teaches the cooling plate 14 comprising the TPG layers (16, 18) sandwich an aluminum metal layer 26. The metal layer 26 offers structural rigidity and support to the graphite layers 16, 18, see e.g., paras. [0015]-[0017]. It would be obvious to one having ordinary skill in the art the cooling plate of Abe is formed from aluminum, as suggested by Chen, to provide excellent structural rigidity and support to the TPG layers.
Abe teaches the at least one cooling plate (30, 50b) forms a heat spreader (30) having a header (labelled in annotated Fig. 6 of Abe) extending linearly along the first side (labelled in annotated Fig. 7 of Abe) of the at least one cooling plate and from a first edge of the first side to a second edge of the first side opposite the first edge (see annotated Fig. 6), and a leg (labelled in annotated Fig. 6 of Abe) extending linearly along the first side of the at least one cooling plate and substantially perpendicular from the header to a third edge of the first side to define a substantially T-shaped pattern on the first side of the at least one cooling plate.

    PNG
    media_image2.png
    866
    934
    media_image2.png
    Greyscale


Regarding Claim 2, Abe shows component 30 in Figs. 7-8 embedded in the step portion (labelled “step” in annotated Fig. 7) of the cooling plate. Abe was modified by Chen to teache the material of component 30 of the at least one cooling plate is TPG. Thus, the modification of Abe with Chen teaches the TPG is embedded in the at least one cooling plate. 
Regarding Claims 3 and 4, Abe teaches component 30 is exposed to, and in direct physical contact with, the at least one battery cell, see e.g., Fig. 8. Abe was modified by Chen to teach the material of component 30 is TPG. Thus, the modification of Abe with Chen teaches the TPG is exposed to, and in direct physical contact with, the at least one battery cell. 
Regarding Claim 5, Abe teaches component 30 has a uniform thickness on the at least one battery cell, see e.g., Fig. 8. Abe was modified by Chen to teach the material of component 30 is TPG. Thus, the modification of Abe with Chen teaches TPG has a uniform thickness on the cooling plate.
Regarding Claim 14, Abe does not teach more than one battery cell. However, Chen teaches a plurality of battery cells adjacently stacked with a cooling plate therebetween; multiple battery cells allow one of ordinary skill in the art to obtain the required voltage output, while the cooling plates between the plurality of battery cells maintains the desired operating temperature essential to maximizing performance and longevity of the battery, see e.g., paras. [0002]-[0003], [0006]-[0007], [0026] and Fig. 3 of Chen. It would be obvious to one having ordinary skill in the art the battery of Abe includes a plurality of battery cells to obtain the required voltage and the at least one cooling plate is disposed between the plurality of battery cells to maintains the desired operating temperature essential to maximizing performance and longevity of the battery.
Regarding Claims 15 and 20, these claims are interpreted substantially the same as claim 1. Additional elements not recited in claim 1 are addressed here. Claim 15 makes reference to a base layer. Component 50b of Abe is interpreted as the base layer of the at least one cooling plate. Abe shows component 30 in Fig. 7 is embedded in the step portion (labelled “step” in annotated Fig. 7) of the base layer (50b) on the first side of the at least one cooling plate. Abe was modified by Chen to teach the material of component 30 of the at least one cooling plate is TPG. Thus, the modification of Abe with Chen teaches the TPG is embedded in the base layer on the first side of the at least one cooling plate. Figure 6 of Abe shows the header and leg of the heat spreader are parallel to the first side of the at least one cooling plate.
Regarding Claim 16, the heat spreader 30 of Abe has an exposed surface area facing the at least one battery cell (this area is demonstrated with dotted lines in annotated Fig. 6 below). The entire exposed surface of the heat spreader is in direct physical contact with the at least one battery cell.

    PNG
    media_image3.png
    862
    929
    media_image3.png
    Greyscale


Regarding Claims 17-20, Abe was modified by Chen to teach the material of component 30 is TPG; further, the base layer was interpreted as, e.g., 50b, see e.g., rejection of claim 1. Thus, the modification of Abe with Chen teaches the base layer includes a first portion that is covered by the TPG (30) and a second portion that is not covered by the TPG (see annotated Fig. 7 presented in the rejection of claim 1); the first portion and the second portion cooperate to define the T-shape pattern of the TPG on the first side of the at least one cooling plate, see e.g., annotated Figs. 6-7; the second portion of the base layer is in direct physical contact with the at least one battery cell 200; the TPG (30) has a first surface facing the at least one battery cell; the second portion of the base layer (50b) has a second surface facing the at least one battery cell; and the first and second surfaces are substantially coplanar (or as recited in claim 20: the TPG and the second portion of the base layer are in direct physical contact with the at least one battery cell), see annotated Fig. 7 presented in the rejection of claim 1.

Claim 7-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Abe and Chen in view of Burgers et al. (US 2012/0107663), hereinafter Burgers.
Regarding Claims 7-11, Abe does not teach a cold plate comprising a first cold plate substantially parallel to a second cold plate, wherein the cold plate is perpendicular to the at least one cooling plate and includes a liquid circulation path. However, Burgers teaches at least one cooling plate (52, 54, 56) in contact with at least one cold plate (12); the cold plate (12) is perpendicular to the at least one cooling plate (52, 54, 56) and the cold plate (12) includes a first cold plate (22) substantially parallel to a second cold plate (24) with liquid circulation path (26) therebetween, paras. [0051]-[0053] and Figs. 8-10. The cold plate in coordination with the cell(s) and cooling plate(s) allow for the transfer of heat from the battery cell(s) to the cooling plate(s) and cold plate more efficiently, see e.g., para. [0063]. It would be obvious to one having ordinary skill in the art the cells of Abe included a cold plate in contact with the at least one cooling plate to transfer the heat from the battery more efficiently. 

Claim 12-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Abe and Chen in view of Kasai et al. (EP 2530763), hereinafter Kasai.
Regarding Claims 12-13, a second side of the at least one cooling plate is labelled in annotated Fig. 7. Abe does not teach member 50b is elastomeric or insulating. However, Kasai teaches insulating materials prevent short circuiting; going so far as to place insulating plates between cells, see e.g., paras. [0014], [0072[ and [0086]. It would be obvious to one having ordinary skill in the art member 50b is insulating to prevent short circuiting between cells. Further, Kasai describes the adhesive agent 100 between cells is elastic, thereby providing excellent vibration and shock absorbability, see e.g., paras. [0025]-[0029], Figs. 7-13. It would be obvious to one having ordinary skill in the art the adhesive of Abe (50b) is an elastomeric material to provide excellent vibration and shock resistance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA KOROVINA whose telephone number is (571)272-9835. The examiner can normally be reached M-Th 7am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA KOROVINA/Examiner, Art Unit 1729        

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729